Order, Supreme Court, New York County (Martin Schulman, J.), entered on or about June 7, 2001, which denied petitioner tenant’s application to annul respondent Division of Housing and Community Renewal’s (DHCR) denial of petitioner’s rent overcharge complaint, unanimously affirmed, without costs.
Judicial deference is due DHCR’s finding that the signed contracts, invoices and canceled checks submitted by the landlord were sufficient to prove improvements justifying the vacancy rent increase charged to the tenant (see Matter of Linden v New York State Div. of Hous. & Community Renewal, 217 AD2d 407; DHCR Policy Statement 90-10). The tenant’s claim that the documents relied on misrepresented the nature and exaggerated the scope and costs of the improvements is supported only by his own statement, and otherwise is not sufficiently compelling to warrant a finding that DHCR’s reliance on the landlord’s documents, without undertaking an inspection of the apartment or other manner of further inquiry, was arbitrary and capricious (compare Matter of 201 E. 81st St. Assoc. v New York State Div. of Hous. & Community Renewal, 288 AD2d 89; Matter of Merit Mgt. v New York State Div. of Hous. & Community Renewal, 278 AD2d 178). Concur — Williams, P.J., Nardelli, Andrias and Marlow, JJ.